Citation Nr: 0319240	
Decision Date: 08/06/03    Archive Date: 08/13/03

DOCKET NO.  98-10 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for dermatophytosis of 
the feet and groin area, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and K.M.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1970.  This matter initially came before the Board of 
Veterans' Appeals (Board) on appeal from a March 1998 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia, which denied the benefits 
sought on appeal.  The Board remanded the case to the RO for 
additional development in January 2000.  The case is once 
again before the Board for review.  


REMAND

The veteran claims that he suffers from PTSD as a result of 
his stressors he experiences while serving in Vietnam.  He 
also claims that he is entitled to a rating in excess of 10 
percent for his dermatophytosis.  Before the Board can 
adjudicate these claims, however, additional action by the RO 
is necessary.  

I.  Service Connection for PTSD

The veteran claims that he participated in several combat 
operations against the enemy, including Operation "Pickens 
Forest."  The veteran asserts that his duties included 
locating and disabling enemy mines, mortar shells, bombs and 
other explosives and setting similar devices for use against 
the enemy.  The veteran further states that in 1969 he saw 
two small Vietnamese children blown up by a 20 pound C4 
charge that he had set.

The veteran's service medical records show that he was seen 
by a psychiatrist in December 1969 for acute depressive 
reaction due to difficulties at home.  The veteran stated 
that he just wanted to talk to his wife, who had recently 
asserted her independence in his absence.  The psychiatrist 
noted that the was veteran unhappy and spoke in a normal 
fashion.  The psychiatric concluded that the veteran was 
suffering from anger and depression.  The remainder of the 
veteran's service medical records, however, made no further 
reference to psychiatric problems.  

Service personnel records confirm that the veteran's active 
Marine service included a tour of duty as a combat engineer 
in Vietnam during 1969 and 1970.  The records also confirm 
that the veteran participated in operations against the enemy 
including Operation "Pickens Forest."  In November 2000, the 
Department of the Navy sent a copy of the command 
chronologies of the 1st Engineer Battalion for the period 
from August 1969 to August 1970.  These documents disclose 
that the 1st Engineer Battalion was committed to combat 
engineer support missions, which included sweeping roads for 
mines.  Mine clearance teams were responsible for the 
destruction for numerous explosives.  Unfortunately, these 
records were unable to confirm the incident in which two 
Vietnamese children were killed in an explosion.

At a VA psychiatric examination in November 1997, the veteran 
stated that he served in Vietnam with a demolition unit with 
the 1st Marines in and around Da Nang.  The report went on to 
state that: "The [veteran] brought up some very painful and 
disturbing problems he had on his mind, and related some of 
his ordeal, and the [veteran] basically had an emotional 
reaction and it was at this time that [the veteran] was 
helped."  However, no specific traumatic events were 
discussed, and there is no indication that the examiner 
reviewed the claims file.  A brief mental status examination 
revealed that the veteran was anxious and depressed.  Based 
on the foregoing, the diagnosis was PTSD, directly related to 
his combat exposure in Vietnam manifested by poor adjustment 
when he came back home, rage attacks, severe anxiety and 
depression, sleep disturbance, flashbacks, and nightmares in 
which he would often wake up in the middle of the night in a 
cold sweat.  

The Board notes further that evidence associated with the 
claims files includes copies of letters, several of which are 
dated in 1969 and 1970, purporting to be from the veteran 
while in Vietnam to his family at home in the U.S.  These 
letters describe in vivid detail the veteran's proximity to 
combat and his activities against the enemy, specifically his 
participation in Operation "Pickens Forest."  

Pursuant to the Board's January 2000 remand, the veteran 
underwent a VA psychiatric examination in December 2000 to 
determine whether he suffers from PTSD, or any other 
psychiatric disorder, as a result of service.  Unfortunately, 
the medical opinions contained in that report are ambiguous 
and insufficient to adjudicate the veteran's claim.  In this 
regard, the veteran reported during the interview that he had 
PTSD as a result of seeing some children blown up from 
explosives he had set.  The examiner stated that, "[I]n 
going over the story in great details, it is obvious that he 
has great blanks in the story and has put the story together 
through fantasy or dreams without actual data.  However, he 
does have significant thoughts of the incident and feels that 
[he] re-experiences this over and over again, and it now 
serves the purpose of explaining problems in his life."  The 
examiner went on to say the veteran had some "PTSD issues" 
which he relates to Vietnam, although it seems his major 
issue were really related to the break-up with his wife than 
to service.  The examiner then concluded with diagnoses of 
depression, not otherwise specified, and alcohol abuse.  

It is unclear from this report whether the veteran suffers 
from PTSD.  The examiner stated that the veteran had some 
"PTSD issues" but did not explain why the veteran did not 
meet the criteria for a PTSD diagnosis.  The examiner also 
failed to discuss the verified stressors in the records which 
included the veteran's involvement in locating and disabling 
enemy mines, mortar shells, bombs and other explosives.   In 
addition, the examiner failed to discuss whether the 
veteran's diagnosis of depression is related to service.  
Under these circumstances, the veteran must be afforded an 
additional VA psychiatric examination to address these 
deficiencies. 

II.  Increased Rating for Dermatophytosis

The Board notes that the diagnostic criteria for evaluating 
skin disabilities were revised, effective August 30, 2002, 
during the pendency of the veteran's appeal.  See 67 Fed. 
Reg. 49,590-99 (July 31, 2002); see also corrections at 67 
Fed. Reg. 58,448 (September 16, 2002) and 67 Fed. Reg. 62,889 
(October 9, 1992).  Where the law or regulation changes after 
a claim has been filed but before the administrative or 
judicial appeal process has been concluded, the veteran is 
entitled to the application of the version of the regulation 
that is more favorable to him from the effective date of the 
new regulation, but only the former criteria are to be 
applied for the period prior to the effective date of the new 
criteria.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); VAOPGCPREC 3-2000 (April 10, 2000), published at 65 
Fed. Reg. 33,422 (2000).

Under these revised regulations, Diagnostic Code (DC) 7813 
states that dermatophytosis is to be rated as dermatitis 
under DC 7806.  Other similar code sections, including DC 
7820, state that infections of the skin not listed elsewhere 
are to be rated as dermatitis under DC 7806 as well.  Under 
DC 7806, pursuant to which the severity of dermatitis or 
eczema is evaluated, a 30 percent rating is warranted when 
this disorder affects 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas; or systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  38 C.F.R. 
§ 4.114, DC 7806 (2002).  

In light of the revised rating criteria, the Board finds that 
additional development of the medical evidence is required.  
Specifically, an examination must provide sufficient 
information to rate the disability in accordance with the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994).  Therefore, a new VA dermatological examination 
should be ordered.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
psychiatric examination by an examiner 
who has not previously examined the 
veteran to determine whether the veteran 
currently suffers from service-related 
PTSD.  All tests and studies deemed 
necessary by the examiner should be 
accomplished, and all clinical findings 
should be reported in detail.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to and 
be reviewed by the examiner.  The 
examiner is instructed that only the 
corroborated stressors, which involves 
the veteran's participation in locating 
and disabling enemy mines, mortar shells, 
bombs and other explosives, may be relied 
upon in determining whether he currently 
has PTSD due to military service.  

If a diagnosis of PTSD is deemed 
appropriate, then the examiner should 
explain how the diagnostic criteria are 
met, to include identification of the 
specific stressors underlying the 
diagnosis, and comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  

Similarly, if a diagnosis of another type 
of psychiatric illness is deemed 
appropriate, whether in lieu of or in 
addition to PTSD, the examiner should 
explain the basis for the diagnosis, as 
well as comment upon the relationship, if 
any, between that diagnosis and service 
as well as its relationship, if any, to 
PTSD.  The report of the examination must 
include the rationale underlying all 
opinions expressed, citing, if necessary, 
to specific evidence in the record.  The 
report should be associated with the 
other evidence on file in the veteran's 
claims file.

2.  The veteran should be afforded a 
dermatological examination by the VA to 
determine the nature and extent of his 
service-connected dermatophytosis.  The 
claims file should be made available to 
the examiner for review.  All indicated 
studies should be performed.  The 
examiner should address whether there is 
any ulceration, extensive exfoliation or 
crusting and, if so, to what extent.  The 
examiner should also determine whether 
any systemic or nervous manifestations 
are present, and whether this condition 
is exceptionally repugnant.  In addition, 
the examiner should state whether this 
disorder affects 20 to 40 percent of the 
veteran's entire body or 20 to 40 percent 
of exposed areas; or whether systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs is required for a 
total duration of six weeks or more, but 
not constantly, during a 12-month period.  
A complete rationale should be given for 
all opinions and conclusions expressed.

3.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  Any further action to comply 
with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) 
[codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)], 
which is deemed necessary should be 
accomplished. 

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If either benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.



The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.





	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




